Dat, J.
J. TAX SALE : pNnSpafaind agent. The facts in this case are substantially as follows: The land in controversy was originally owned by John H. Hepp. A. W. Ballard is an attorney at law, at-1 -1 J ’ Montezuma. In 1868, the plaintiff sent Ballard a ciaim against John Hepp, amounting to $400, upon which Ballard abtained judgment. About the same time Ballard received from Graver, Steel & Co., a mechanic’s lien upon the buildings on said premises, which .he foreclosed. Upon execution issued under the mechanic’s' lien foreclosure, the property was sold, and purchased by Ballard as the attorney for plaintiff, but Ballard took the title in his own name because he advanced the money to pay off the mechanic’s lien judgment.
, Afterward, July 9th, 1870, Ballard executed to Margaret Hepp, the wife of John Hepp, a bond for a deed for the premises, one of the conditions being that the obligee should pay all the taxes- thereafter to accrue thereon.
On the 30th of December, 1870, Ballard executed to Margaret Hepp a deed for the premises, warranting the title except as to taxes and .tax titles; and at the same. time. Margaret *575Hepp and her husband executed to Ballard a mortgage thereon, to secure the purchase money.
Whilst the title remained in this situation the property twas, on the 6th day of November, 1871, sold for the delin, quent taxes of 1870. At this sale Ballard, as the agent of the defendant, bid in the property, and took the certificate in his own name, which he subsequently assigned to the defendant, who furnished the purchase money. On the 10th day of April, 1872, Ballard obtained a judgment against Margaret and John Hepp for the purchase money, and afterward they quitclaimed the property in controversy to Ballard. On the 25th day of April, 1873, Ballard and plaintiff had a settlement, at which time Ballard exhibited his account, showing his fees charged, taxes paid and other moneys advanced on the' land, amounting to $600, and in consideration -of that amount conveyed the premises in controversy to plaintiff with a special warranty except as to taxes and tax titles. On the 10th day of December, 1874, a treasurer’s deed for the property was executed to the defendant. It thus appears that at the time of the tax sale Ballard was the mortgagee of the premises. It may be conceded that his relation to the property was such that he could not become the purchaser of it at tax sale. But the defendant stood in no such relation to the property. He had the right to buy it, either in person or through an agent. His title cannot in any manner be affected by the fact that Ballard acted as his agent for the purchase.
• II. The defendant was present in person bidding at the tax sale. Ballard was also there bidding in property as the agent of the defendant.' It is claimed that this fact vitiates the sale. In Pearson v. Robinson, 44 Iowa, 413, it was held that the mere fact that two agents were at a sale bidding for the same principal did not vitiate the sale. That case is in principle decisive of this question. The court erred in setting aside the defendant’s title.
Reversed.